McCOY, J.
This action was brought under chapter 129, Laws of 1909, for the purpose of recovering from Hyde county *436money paid by plaintiff and its grantors upon a void tax sale of 1887, and taxes paid as subsequent thereto for the year 1888, on lands not then subject to taxation. Findings and judgment were in favor of defendant, and plaintiff appeals.
The only question necessary to a decision in this case is whether or not said chapter 129, ffaws of 1909, is generally retroactive, so that suit might be maintained thereunder for these taxes paid for the years 1887 and 1888. We are of the opinion that the findings and judgment of the lower court are right; that no cause of action was alleged or proven by plaintiff. It is provided by said chapter 129 “that where lands in this state have been sold or shall be hereafter sold for taxes, which lands at the time of the sale were not taxable, the county shall refund to the purchaser at the tax sale, or his assigns, the money paid upon such sales together with all the subsequent taxes, penalties, interest and costs, with interest at the rate of seven per cent, per annum from dates of payments, and the same shall be refunded out of the county treasury of the county to which such money was paid.” And it is also therein further provided: “This act is intended to and shall include all such void sales as have been made since the repeal in 1903 of chapter 161 of the Session Laws of 1893.” We are of the opinion that this later clause, or section, qualifies said chapter 129, so as to exclude all such void sales made prior to 1903. This statute carries on its face its own construction, and by including the'rein such void sales made since 1903, by necessary implication, excludes all such sales made prior to that year.
The judgment of the circuit court is affirmed.